                             UNITED STATES DISTRICT COURT
                                       FOR THE
                            EASTERN DISTRICT OF CALIFORNIA

                                    OFFICE OF THE CLERK
                                         501 "I" Street
                                     Sacramento, CA 95814




TO:            CLERK, U.S. COURT OF APPEALS


FROM:          CLERK, U.S. DISTRICT COURT


SUBJECT:       NEW APPEALS DOCKETING INFORMATION


CASE INFORMATION

USDC Number:                            2:19−CV−02456−KJM−DB

USDC Judge:                             CHIEF DISTRICT JUDGE KIMBERLY J. MUELLER

USCA Number:                            NEW APPEAL

                                        CHAMBER OF COMMERCE OF THE UNITED
Complete Case Title:                    STATES OF AMERICA vs. XAVIER BECERRA

Type:                                   CIVIL

Complaint Filed:                        12/9/2019

Appealed Order/Judgment Filed:          2/7/2020

Court Reporter Information:             Diane Shepard




FEE INFORMATION

                                        Fee Status: Paid on 2/19/2020 in the amount of $505.00



                   Information prepared by: /s/ A. Coll , Deputy Clerk
